
	

114 HR 4855 : Fix Crowdfunding Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 4855
		IN THE SENATE OF THE UNITED STATES
		July 6, 2016ReceivedAN ACT
		To amend provisions in the securities laws relating to regulation crowdfunding to raise the dollar
			 amount limit and to clarify certain requirements and exclusions for
			 funding portals established by such Act.
	
	
 1.Short titleThis Act may be cited as the Fix Crowdfunding Act. 2.Crowdfunding vehicles (a)Amendments to the Securities Act of 1933The Securities Act of 1933 (15 U.S.C. 77a et seq.) is amended—
 (1)in section 4A(f)(3), by inserting by any of paragraphs (1) through (14) of before section 3(c); and (2)in section 4(a)(6)(B), by inserting after any investor the following: , other than a crowdfunding vehicle (as defined in section 2(a) of the Investment Company Act of 1940),.
 (b)Amendments to the Investment Company Act of 1940The Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.) is amended— (1)in section 2(a), by adding at the end the following:
					
 (55)The term crowdfunding vehicle means a company— (A)whose purpose (as set forth in its organizational documents) is limited to acquiring, holding, and disposing securities issued by a single company in one or more transactions and made pursuant to section 4(a)(6) of the Securities Act of 1933;
 (B)which issues only one class of securities; (C)which receives no compensation in connection with such acquisition, holding, or disposition of securities;
 (D)no associated person of which receives any compensation in connection with such acquisition, holding or disposition of securities unless such person is acting as or on behalf of an investment adviser registered under the Investment Advisers Act of 1940 or registered as an investment adviser in the State in which the investment adviser maintains its principal office and place of business;
 (E)the securities of which have been issued in a transaction made pursuant to section 4(a)(6) of the Securities Act of 1933, where both the crowdfunding vehicle and the company whose securities it holds are co-issuers;
 (F)which is current in its ongoing disclosure obligations under Rule 202 of Regulation Crowdfunding (17 CFR 227.202);
 (G)the company whose securities it holds is current in its ongoing disclosure obligations under Rule 202 of Regulation Crowdfunding (17 CFR 227.202); and
 (H)is advised by an investment adviser registered under the Investment Advisers Act of 1940 or registered as an investment adviser in the State in which the investment adviser maintains its principal office and place of business.; and
 (2)in section 3(c), by adding at the end the following:  (15)Any crowdfunding vehicle..
 3.Crowdfunding exemption from registrationSection 12(g)(6) of the Securities Exchange Act of 1934 (15 U.S.C. 78l(g)(6)) is amended— (1)by striking The Commission and inserting the following:
				
 (A)In generalThe Commission; (2)by striking section 4(6) and inserting section 4(a)(6); and
 (3)by adding at the end the following:  (B)Treatment of securities issued by certain issuersAn exemption under subparagraph (A) shall be unconditional for securities offered by an issuer that had a public float of less than $75,000,000 as of the last business day of the issuer’s most recently completed semiannual period, computed by multiplying the aggregate worldwide number of shares of the issuer’s common equity securities held by non-affiliates by the price at which such securities were last sold (or the average bid and asked prices of such securities) in the principal market for such securities or, in the event the result of such public float calculation is zero, had annual revenues of less than $50,000,000 as of the issuer’s most recently completed fiscal year..
			
	Passed the House of Representatives July 5, 2016.Karen L. Haas,Clerk
